Citation Nr: 1035076	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-01 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a pulmonary disorder, 
to include asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from June 1972 to 
June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Providence, Rhode 
Island Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for 
hepatitis C, bilateral hearing loss, and asbestosis.

In May 2007 the Veteran cancelled his request for a personal 
hearing before a Veterans Law Judge at a local RO office.

The Board remanded the claim for service connection for hepatitis 
C in December 2008 and held the other issues on appeal in 
abeyance.  The development has been completed, and the case is 
before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran was exposed to hepatitis C due to his own willful 
misconduct during military service.

3.  Competent medical evidence of record reflects that the 
Veteran has hepatitis C antibodies but cleared the infection; 
serologic evidence of record consistently reflects no current 
hepatitis C infection.

4.  A left ear hearing loss disability, first shown by competent 
medical evidence of record more than 29 years after separation 
from service, is not shown to be related to any event, injury, or 
disease during military service.

5.  The Veteran is not shown to have a current right ear hearing 
loss disability for VA compensation purposes.

6.  The Veteran is not shown to have a current asbestosis 
disability, or any other pulmonary disorder that could be 
attributed to any claimed asbestos exposure, for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  Chronic hepatitis C disease was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.114 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be so 
presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).

3.  A pulmonary disorder, to include asbestosis, was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for hepatitis C, 
bilateral hearing loss, and asbestosis was received in December 
2004.  He was notified of the general provisions of the VCAA by 
the Providence RO in correspondence dated in March 2005.  This 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, identified 
his duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information regarding 
the VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in June 2010.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records, VA and 
private treatment records, and records from the Social Security 
Administration (SSA) have been obtained and associated with his 
claims file.  He has also been provided with VA audiological and 
liver, gallbladder, and pancreas examinations to assess the 
current nature and etiology of his claimed bilateral hearing loss 
and hepatitis C disabilities.  

However, VA need not conduct an examination with respect to the 
asbestosis claim on appeal, as information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case, as there is no competent evidence of a current asbestosis 
disability, and there is no competent evidence that the Veteran 
was exposed to asbestos during military service.  Therefore, a VA 
examination and medical opinion to evaluate his claimed 
asbestosis is not warranted.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system 
(sensorineural hearing loss), may be presumed to have been 
incurred in or aggravated during service if they become disabling 
to a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A disease incurred during active service will not be deemed to 
have been incurred in the line of duty if it was a result of the 
person's own willful misconduct, including abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d).  The VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 31, 
1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 
10, 1998).  The isolated infrequent use of drugs by itself will 
not be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c).  Drug abuse 
means the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other than 
the medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.

The Board observes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that compensation 
could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 105(a) either for a primary alcohol abuse disability incurred 
during service or for any secondary disability that resulted from 
primary alcohol abuse during service.  Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001).

Federal regulations provide that for even a noncompensable rating 
for nonsymptomatic service-connected hepatitis C, there must be 
serologic evidence of hepatitis C infection.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2009).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Initial Matter

In the December 2008 remand, the Board instructed the AMC/RO to 
obtain VA treatment records prior to December 2003 and from July 
2005 to the present.  Unfortunately, it appears that the AMC/RO 
did not attempt to obtain VA treatment records beyond December 1, 
2005.  However, the Board finds that the omission is harmless 
error because other competent private and VA medical evidence of 
record spanning 20 years reflects no current serologic evidence 
of hepatitis C infection, no current right ear hearing loss 
disability and no left ear hearing loss disability until 2004, 
and no current pulmonary disorder such as asbestosis related to 
any claimed asbestos exposure.  In other words, any additional VA 
treatment records beyond December 2005 would be duplicative of 
the left ear hearing loss disability first shown in 2004.  In 
addition, any additional records would not serve to establish any 
continuity of symptomatology of right ear hearing loss, serologic 
evidence of hepatitis C infection, or a pulmonary disorder 
because two decades of private and VA treatment records prior to 
December 2005 already fail to show any continuity of symptoms or 
diagnosis of right ear hearing loss, current serologic evidence 
of hepatitis C infection, or a pulmonary disorder related to any 
claimed asbestos exposure.  Consequently, as the Board is 
directed to avoid remanding a claim that would not result in any 
additional benefit to the veteran, this writing decides the 
Veteran's claims on appeal.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Hepatitis C

The Veteran contends that he has a current hepatitis C disability 
as a result of military service.

An April 1975 service treatment note indicated that the Veteran 
was exposed to hepatitis.  Objective findings included sclera 
mildly jaundiced, poor appetite, and urinalysis positive for 
bile.  The impression was rule out hepatitis.  The virus strain 
(A, B, C, D, E, or G) was not indicated.  An April 1975 
separation medical examination report listed recent IV 
(intravenous) drug use under summary of defects and diagnoses, 
adding that the Veteran was an opiate abuser and required medical 
evacuation to the United States.  A May 1975 follow up note 
indicated that the Veteran went to the hospital on an old 
consultation report by accident, his urine bile was negative, and 
he was being treated for an upper respiratory infection.  In May 
1975 he reported that there was no change in his medical 
condition since his separation examination.

A post-service VA treatment record dated in August 1998 indicated 
that the Veteran had a possible history of hepatitis and ordered 
a hepatitis screen.  The Veteran did not identify any physical 
complaints and stated that he feels well.  He reported working as 
a janitor for VA Medical Center (VAMC).  A February 1999 follow-
up note indicated that lab results were positive for hepatitis C 
antibodies.  Additional testing was ordered.  A March 1999 
gastroenterology note reported that lab results reflected normal 
liver function tests and hepatitis C PCR (polymerase chain 
reaction) was negative, (demonstrating that current hepatitis C 
infection was not present).  In a September 1999 VA 
gastroenterology follow-up note, the Veteran stated that he had 
no current complaints and was feeling well.  His liver function 
tests were noted as normal.  The assessment was "hep C AB and 
neg PCR" [hepatitis C antibodies without current infection].  
The examiner indicated that the Veteran most likely was exposed 
to hepatitis C and fell into the small percentage of patients who 
spontaneously clear the virus.  

Additional VA treatment records reflected periodic liver function 
monitoring without any complaints or findings indicating any 
current hepatitis C infection.

A VA treatment record dated in December 2001 showed that the 
Veteran was treated for a needle stick while working at a VAMC 
without any adverse consequences noted in any follow-up treatment 
records.

In a VA gastrointestinal examination report dated in July 2009, 
the Veteran denied any symptoms related to possible hepatitis C 
infection.  The report itself reflected that the examiner 
reviewed the claims file.  He noted that the Veteran was 
hepatitis C antibody positive, negative PCR, and had normal liver 
function tests.  He also noted the service record indicating 
intravenous drug use and a history of needle stick injury in 
2001.  Following a physical examination and laboratory study that 
showed normal liver function tests, the impression was hepatitis 
C antibody positive, negative [P]CR, and normal liver function 
tests.  The examiner opined that it is as likely as not that the 
Veteran developed hepatitis C in the military.  He provided no 
medical rationale for his opinion.

In a VA liver, gall bladder, and pancreas examination report 
dated in May 2010, the Veteran denied any current symptoms of 
hepatitis C or any treatment.  He denied any intravenous drug 
use, but cited a 2001 needle stick injury.  Reported physical 
examination findings did not include any evidence of 
malnutrition, hepatosplenomegaly, or other signs of liver 
disease.  The examiner indicated that he reviewed the claims 
file, including recent diagnostic test results.  He opined that 
though the Veteran denied he had abused intravenous drugs/opiates 
during his time in the military, his records indicate otherwise.  
He has evidence of prior exposure to hepatitis C, but does not 
have chronic active hepatitis given his lab work and appears to 
have cleared the virus some time after exposure.  Therefore, the 
examiner continued, it is more likely than not that the Veteran 
was exposed to hepatitis C in April 1975 due to intravenous drug 
abuse.  Also, it is less likely than not that the Veteran's 
hepatitis C exposure was due to his work at the VAMC.

The Board has considered the Veteran's contentions, but finds 
that service connection for hepatitis C must be denied.

First, the Board finds that the April 1975 separation examination 
report is competent evidence of willful misconduct (drug abuse) 
because it detailed that the Veteran was an intravenous "opiate 
abuser" and needed to be medically evacuated.  The language of 
the report suggests something more than an isolated use of drugs.  
Second, the Board finds that the May 2010 VA medical opinion 
attributing the Veteran's hepatitis C exposure to intravenous 
drug use during military service is persuasive because it is 
consistent with competent medical evidence of record and 
supported by an articulated medical rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is 
the factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes to the probative value to a 
medical opinion).  

However, the claim for service connection for hepatitis C must be 
denied because while laboratory studies since at least February 
1999 were positive for hepatitis C antibodies, at no subsequent 
time has serologic evidence shown any current hepatitis C 
infection.  Stated differently, competent medical evidence shows 
that the Veteran was infected with hepatitis C due to intravenous 
opiate abuse during service, he cleared the virus at some point 
and has no active hepatitis C infection, but he continues to have 
hepatitis C antibodies as a result of fighting the initial 
hepatitis C infection.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110 (West 2002).  
Accordingly, where, as here, the competent medical evidence 
establishes that the Veteran does not have a current hepatitis C 
disability, the disability for which service connection is sought 
is not established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the claim for service connection for hepatitis C must 
be denied because the first essential criterion for a grant of 
service connection - evidence of a current hepatitis C disability 
- has not been met.

Moreover, because intravenous opiate abuse is the only hepatitis 
C risk factor identified by the Veteran or by medical evidence 
prior to infection, the law requires that his claim be denied 
because his exposure to hepatitis C was due to his own willful 
misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d).

Bilateral Hearing Loss

The Veteran contends that he a current bilateral hearing loss 
disability due to removing engines or motors from tanks or 
Howitzers without any hearing protection during military service.

The Veteran's service personnel records indicate that his 
military occupational specialty was auto repairman, and his 
related civilian occupation was auto mechanic.  During service, 
he underwent audiometric examination at enlistment and discharge.  
The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
February 
1972
(Entry)
RIGHT
25
20
15
N/A
10

LEFT
30
20
15
N/A
10
April 1975
(Discharge)
RIGHT
10
10
5
N/A
5

LEFT
10
10
0
N/A
10

A post-service private discharge summary dated in April 1985 
described inpatient medical and surgical treatment following a 
January 1985 motor vehicle accident.  Diagnoses at discharge 
included closed head injury and LeFort fracture 2 (a facial 
fracture).

In a May 1987 VA examination report, the Veteran described his 
car accident and head injury and stated that he had air going in 
and out of his right ear three days a week.  Reported objective 
findings included normal tympanic membranes and canals, and the 
examiner documented that no hearing loss was noted.

In a VA speech consultation report dated in November 1988, 
audiometric examination findings were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
10
LEFT
5
0
5
10
5

The examiner summarized that the Veteran had normal hearing 
bilaterally except for a mild dip in right ear in the higher 
frequencies (6000 and 8000 Hertz); hearing was adequate for the 
reception of speech.

A February 1992 VA system review identified right ear hearing 
loss, but did not include any objective findings.  In August 1992 
the Veteran stated that his right ear was itchy and felt hollow.  
The impression was right ear otitis media.

In a July 2004 VA ENT (ear, nose, and throat) consultation 
report, the Veteran stated that he experienced gradually 
progressive hearing loss in his left ear since 1976.  The 
impression was sensorineural hearing loss left ear; detailed 
audiometric testing results were not included in the report.

In a VA audiology consultation report dated in February 2005, the 
Veteran complained of difficulty hearing beginning approximately 
10 years ago and stated that his right ear was better than his 
left.

Audiometric examination findings were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
35
LEFT
5
15
15
25
25

Speech discrimination scores were reported as 92 percent in the 
right ear and between 72 and 80 percent in the left ear.  The 
audiologist remarked that speech discrimination in the left ear 
was inconsistent with the audiometric findings.

In a VA audiological examination report dated in July 2005, the 
Veteran described military noise exposure as a mechanic and 
denied any occupational or recreational noise exposure.  The 
examiner indicated that he reviewed the claims file; he noted 
that the Veteran's hearing acuity was normal bilaterally at 
separation from service and that he suffered a severe brain 
injury secondary to a motor vehicle accident in 1985.

The results of the authorized audiometric evaluation were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
30
LEFT
15
15
10
25
30

Speech recognition scores using Maryland CNC word lists were 
reported as 100 percent in the right ear and 74 percent in the 
left ear.  The examiner commented that the "speech recognition 
score in the left ear is inconsistent with pure tone thresholds.  
A performance intensity function was obtained with a PB Max of 74 
percent.  However, this is most likely attributed to history of 
head trauma and brain injury."  The examiner concluded that the 
Veteran's hearing loss was not disabling in either ear for VA 
purposes (per 38 C.F.R. § 3.385) and did not provide any further 
medical opinion as a result. 

The Board has considered the Veteran and his representative's 
contentions that he has a current bilateral hearing loss 
disability as a result of acoustic trauma during active service, 
but finds that service connection is not warranted.

Objective medical evidence on VA audiological consultation shows 
that the Veteran has left ear hearing loss for VA compensation 
purposes according to speech discrimination scores, first shown 
in February 2005, more than 29 years after the Veteran's 
discharge from service.  The passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Similar objective findings were reported on VA examination in 
July 2005.  However, the examiner attributed the left ear speech 
recognition score that was inconsistent with audiometric findings 
to the Veteran's post-service traumatic brain injury.  In order 
to prevail on the issue of service connection there must be: 
medical evidence of a current disability; medical evidence, or in 
some cases lay evidence, of in-service incurrence or aggravation 
of a disease or injury; and medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999).  In the present case, no competent 
medical evidence of a nexus between the claimed in-service noise 
exposure and the current left ear hearing loss has been provided.  
Therefore, the Veteran's claim for service connection for left 
ear hearing loss must be denied.

The Board has considered the Veteran's July 2004 statement to a 
VA ENT specialist that he has had left ear hearing loss since 
1976, but finds that this statement made 29 years after 
separation from service is insufficient to support any claim of a 
continuity of symptomatology because previous competent medical 
records that evaluated his hearing acuity contained only 
complaints of physical ear symptoms (such as a hollow feeling), 
but did not identify any perceived hearing loss.  Moreover, 
previous objective findings demonstrated normal hearing acuity.  
Therefore, entitlement to service connection for left ear hearing 
loss is not warranted, and the claim must be denied. 

Objective medical evidence of record does not demonstrate that 
the Veteran has a current right ear hearing loss disability.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110 (West 2002).  
Accordingly, where, as here, the competent medical evidence 
establishes that the Veteran does not have the extent of hearing 
loss needed to constitute a disability under 38 C.F.R. § 3.385, 
the disability for which service connection is sought is not 
established, and thus, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, 
the claim for service connection for right ear hearing loss must 
be denied because the first essential criterion for a grant of 
service connection - evidence of a current right ear hearing loss 
disability - has not been met.

Asbestosis

The Veteran contends that he was exposed to asbestos during 
military service.

As noted, service personnel records indicate that his military 
occupational specialty was auto repairman, and his related 
civilian occupation was auto mechanic.

Service treatment records were silent for any complaints, 
findings, or reference to any chronic lung disorder.  Chest x-ray 
findings were reported as negative or within normal limits at 
enlistment in February 1972 and at separation in April 1975.  A 
treatment note dated in May 1975 showed he was being treated for 
an upper respiratory infection.

Post-service private and VA treatment records dated from April 
1985 to November 2005 did not show any current asbestosis 
disability, or other pulmonary disorder related to any asbestos 
exposure.  In a May 1987 VA examination report, the Veteran 
reported smoking two packs of cigarettes per day.  In a May 2000 
VA treatment note, he stated that he smoked one pack of 
cigarettes per day and had smoked since age 18.  Additional VA 
treatment records showed that he continued to smoke.

After receiving his December 2004 claim for service connection 
for "asbestos," the RO asked him in a March 2005 letter to 
identify the specific disease that resulted from his claimed 
asbestos exposure and to provide details regarding his claimed 
exposure.  He did not provide the requested information.

The Board has considered the Veteran's claim for service 
connection for "asbestos," but finds that the claim must be 
denied because competent medical evidence of record does not 
reflect that he has asbestosis or any other pulmonary disorder 
that can be attributed to any claimed asbestos exposure.  38 
U.S.C.A. § 1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

All Claims

For all the foregoing reasons, the claims for service connection 
for hepatitis C, bilateral hearing loss, and a pulmonary 
disorder, to include asbestosis, must be denied.  In arriving at 
the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for a pulmonary disorder, to 
include asbestosis, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


